JUDGE WHITE
delivered the opinion of the majority of the Court.
The only error assigned is, that the Court had no jurisdiction of the amount in controversy. It was an action of assumpsit, in Clarke Circuit Court. The declaration claimed two hundred dollar's for goods, &c. sold and delivered. On the general issue, a verdict was rendered for the plaintiff for thirty-nine dollars thirty-two cents. There was no motion for a non suit, or affidavit filed by plaintiff as authorized by the statute, a but the .Court rendered judgement in favor of the plaintiff for the amount assessed by the jury.
The Circuit Court has no original jurisdiction of an action ex contractu, when the amount in controversy is less than fifty dollars, b and as the plaintiff did not file his a¡plc[avit t0 authorize a judgement on the verdict, a majority of the Court are of opinion that it was erroneously rendered. Let the judgement be reversed.
The Chief Justice not present.

 Laws Ala. utj,


 constitution Ala.ait, 5, sec. 6.